DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 16 December 2021.  Claims 1, 3, 5 and 7 are currently amended.  Claims 1-9 are pending review in this action. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2015/0214521, hereinafter Hisano.
Regarding claim 1, Hisano teaches battery modules (10). Each module (10) contains flat battery cells (1a-1f) housed within a case (3). Each battery cell has a side surface. Each case (3) is formed of metal having high thermal conductivity (paragraph [0028] and figure 1).
Partition members (20) are interposed between adjacent cases (3) (paragraph [0029]). 
Each two adjacent cases (3) have walls facing each other with the partition members (20) arranged between them. The two walls and partition members (20) 
The partition members (20) are elastic members (“portions”).  An air flow channel (21) is formed from top to bottom between each two adjacent partition members (20, “elastic portions”) (paragraph [0031] and figure 1). 
The partition members (20, “elastic portions”) are parallel to each other (figure 1). Each partition member (20, “elastic portion”) is a three-dimensional object and thus extends in three directions. A first direction is along a plane parallel to the plane of the face of the plate portion on which the partition member (20, “elastic portion”) is formed. A second direction is normal to the plane of the face of the plate portion and corresponds to a stacking direction of the battery modules (10). This second direction is parallel to a compression direction of the partition member (20, “elastic portion”). 
The air flow channel is formed between the two plate portions facing each other and is thus inside the “heat transfer layer”. The air flow channel extends along the first direction (figure 1).
Regarding claim 2, Hisano’s “heat transfer layer” does not have a smooth surface – therefore it is considered “corrugated”.
Regarding claim 3, Hisano teaches that there may be six elastic partition members (20) formed between the adjacent cases (3) (paragraph [0048]). Given that there are air flow channels on each side of each partition member (20), a partition 

    PNG
    media_image1.png
    724
    403
    media_image1.png
    Greyscale
[AltContent: textbox (channel)][AltContent: arrow][AltContent: textbox (Elastic material)]










[AltContent: textbox (Figure 1 - Hisano's arrangement here showing four partition members. The figure illustrates the interpretation described with regard to claim 3.)]

Regarding claim 4, Hisano teaches that the elastic material is rubber (paragraph [0031]).
Regarding claim 5, Hisano teaches a battery pack (100). The battery pack (100) includes two adjacent battery modules (10). Each module (10) contains flat battery cells (1a-1f) (paragraph [0028] and figure 1). Therefore, within the battery pack (100), there are two battery cells – one in each module – having side surfaces opposite each other and stacked on each other.

Each two adjacent cases (3) have walls facing each other with the partition members (20) arranged between them. The two walls and partition members (20) together are a “heat transfer layer”.  The “heat transfer layer” is attached between side surfaces of the two battery cells. The wall of each case (3) which accommodates the partition members (20) is a plate portion. Therefore, there are two plate portions facing each other and spaced apart by the partition members (20). 
The partition members (20) are elastic members (“portions”).  An air flow channel (21) is formed from top to bottom between each two adjacent partition members (20, “elastic portions”) (paragraph [0031] and figure 1). 
The partition members (20, “elastic portions”) are parallel to each other (figure 1). Each partition member (20, “elastic portion”) is a three-dimensional object and thus extends in three directions. A first direction is along a plane parallel to the plane of the face of the plate portion on which the partition member (20, “elastic portion”) is formed. A second direction is normal to the plane of the face of the plate portion and corresponds to a stacking direction of the battery modules (10). This second direction is parallel to a compression direction of the partition member (20, “elastic portion”). 
The air flow channel is formed between the two plate portions facing each other and is thus inside the “heat transfer layer”. The air flow channel extends along the first direction (figure 1).
claim 6, Hisano’s is “heat transfer layer” does not have a smooth surface – therefore it is considered “corrugated”.
Regarding claim 7, Hisano teaches that there may be six elastic partition members (20) formed between the adjacent cases (3) (paragraph [0048]). Given that there are air flow channels on each side of each partition member (20), a partition member located between two other partition members may be considered “an elastic material injected into a portion of the air flow channels” – see Figure 1 above for clarification.
Regarding claim 8, Hisano teaches that the elastic material is rubber (paragraph [0031]).
Regarding claim 9, Hisano teaches a frame body (103b) disposed outside the two battery cells and surrounding them (paragraph [0052] and figure 3).

Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2013/0045411, hereinafter Bauer.
Regarding claim 1, Bauer teaches a battery-cell heat transfer structure. The structure includes a battery cell (31) in a flat shape including a side surface (paragraph [0038] and figure 5).
A cooling device (1, “heat transfer layer”) is attached on one side of the battery cell (31). The cooling device (1, “heat transfer layer”) includes two plate portions spaced apart and facing each other (see Figure 2 below). A plurality of cooling fin lateral faces (8) are arranged between the two plate portions. The lateral faces (8) are elastic and an 
The lateral faces (8, “elastic portions”) extend parallel to each other. Each lateral face (8, “elastic portion”) extends along a first direction and a second direction (see Figure 2 below). The first direction is parallel to a side of each plate portion. The second direction is parallel to a stacking direction of battery cells (31) – this direction is a compression direction of the lateral faces (8, “elastic portions”).
The air flow channel (10) is located inside the cooling device (1, “heat transfer layer”) and extends along the first direction. 
Regarding claim 2, Bauer teaches that the cooling device (1, “heat transfer layer”) is a corrugated structure (paragraph [0024] and figures 1-3). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd direction)][AltContent: textbox (1st  direction)]




 

[AltContent: textbox (Figure 2 - Illustrating the two plate portions in Bauer's cooling device ("heat transfer layer"). The 1st and 2nd direction are illustrated in the right-hand image to match the orientation of the stack. In the illustration on the left, the 1st direction points into the page and the 2nd direction is coincident with the arrows (6).)]

 claim 5, Bauer teaches a battery module. The battery module includes two battery cells (31) including two side surfaces opposite to each other. The two battery cells (31) are stacked on each other (paragraph [0038] and figure 5). 
A cooling device (1, “heat transfer layer”) is attached between the side surfaces of the two battery cells (31). The cooling device (1, “heat transfer layer”) includes two plate portions spaced apart and facing each other (see Figure 2 above). A plurality of cooling fin lateral faces (8) are arranged between the two plate portions. The lateral faces (8) are elastic and an air flow channel (10) is formed between each two adjacent lateral faces (8) (paragraphs [0023, 0024, 0034] and figures 1-5).
The lateral faces (8, “elastic portions”) extend parallel to each other. Each lateral face (8, “elastic portion”) extends along a first direction and a second direction (see Figure 2 above). The first direction is parallel to a side of each plate portion. The second direction is parallel to a stacking direction of battery cells (31) – this direction is a compression direction of the lateral faces (8, “elastic portions”).
The air flow channel (10) is located inside the cooling device (1, “heat transfer layer”) and extends along the first direction. 
Regarding claim 6, Bauer teaches that the cooling device (1, “heat transfer layer”) is a corrugated structure (paragraph [0024] and figures 1-3). 
Regarding claim 9, Bauer teaches a frame disposed outside the two battery cells and surrounding them (paragraphs [0028, 0034]).



Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2016/0036105, hereinafter Toshioka.
Regarding claim 1, Toshioka teaches a battery-cell heat transfer structure. The structure includes a battery cell (1) in a flat shape including a side surface (paragraph [0039] and figure 5).
An inner spacer (2A, “heat transfer layer”) is attached on one side of the battery cell (1). The inner spacer (2A, “heat transfer layer”) includes two plate portions spaced apart and facing each other (see Figure 3 below). A plurality of passage forming portions (204A) are arranged between the two plate portions. The entire inner spacer (2A) is elastically deformable (paragraph [0166]), therefore the passage forming portions (204A) are likewise understood to be elastic.
[AltContent: textbox (2nd direction)][AltContent: textbox (1st  direction)][AltContent: arrow][AltContent: arrow]









[AltContent: textbox (Figure 3 - Indicating the two plate portions and the 1st and 2nd directions in Toshioka's arrangement.)]


The passage forming portions (204A) extend parallel to each other. Each passage forming portion (204A) extends along a first direction and a second direction (see Figure 3 above). The first direction is parallel to a side of each plate portion. The second direction is parallel to a stacking direction of battery cells (31) – this direction is a compression direction.
The air flow channel (203) is located inside the inner spacer (2A, “heat transfer layer”) and extends along the first direction. 

Regarding claim 2, Toshioka teaches that the inner spacer (2A, “heat transfer layer”) is a corrugated structure (paragraph [0060] and figure 6). 
Regarding claim 5, Toshioka teaches a battery module. The battery module includes two battery cells (1) including two side surfaces opposite to each other. The two battery cells (1) are stacked on each other (figures 1 and 5). 
An inner spacer (2A, “heat transfer layer”) is attached between the side surface of the two battery cells (1). The inner spacer (2A, “heat transfer layer”) includes two plate portions spaced apart and facing each other (see Figure 3 above). A plurality of passage forming portions (204A) are arranged between the two plate portions. The entire inner spacer (2A) is elastically deformable (paragraph [0166]), therefore the passage forming portions (204A) are likewise understood to be elastic.
An air flow channel (203) is formed from top to bottom between each two adjacent passage forming portions (204A) (paragraphs [0055, 0056] and figure 6).

The air flow channel (203) is located inside the inner spacer (2A, “heat transfer layer”) and extends along the first direction. 
Regarding claim 6, Toshioka teaches that the inner spacer (2A, “heat transfer layer”) is a corrugated structure (paragraph [0060] and figure 6). 
Regarding claim 9, Toshioka teaches a frame (31) disposed outside the two battery cells and surrounding them (paragraph [0105] and figure 1).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2009/0061299, hereinafter Uchida.
Regarding claim 1, Uchida teaches a battery-cell heat transfer structure. The structure includes a battery cell (1) in a flat shape including a side surface (paragraph [0053] and figure 1).
A spacer (2, “heat transfer layer”) is attached on one side of the battery cell (1). The spacer (2, “heat transfer layer”) includes two plate portions (20 and 21) spaced apart and facing each other (paragraph [0054] and figure 2). Two thermally-conductive members (3) are arranged between the two plate portions (20 and 21). The two thermally-conductive members (3) are formed of silicone rubber (paragraph [0055]) - therefore they are elastic. 

The two thermally-conductive members (3) extend substantially parallel to each other. Each thermally-conductive member (3) extends along a first direction and a second direction (see Figure 4 below). The first direction is parallel to a side of each plate portion. The second direction is a compression direction.
The ventilation opening (24, “air flow channel”) is located inside the spacer (2, “heat transfer layer”) and extends along the first direction. 

    PNG
    media_image9.png
    270
    392
    media_image9.png
    Greyscale









[AltContent: textbox (Figure 4 – Uchida’s assembly indicating the 1st direction and the 2nd direction. )]

Regarding claim 2, Uchida teaches that the spacer (2, “heat transfer layer”) does not have a smooth surface – therefore it is considered “corrugated”.
 claim 3, Uchida teaches that the spacer (2, “heat transfer layer”) includes windows (23). The elastic thermally-conductive members (3) are inserted into (“injected into”) the windows (23) (paragraph [0054] and figures 1 and 2). When unobstructed, the windows (23) are capable of being air flow channels.
Regarding claim 4, Uchida teaches that the material of the elastic thermally-conductive members (3) is silicone rubber (paragraph [0055]). 
Regarding claim 5, Uchida teaches a battery module. The battery module includes two battery cells (1) having two side surfaces opposite to each other. The two battery cells (1) are stacked on each other (paragraph [0052] and figure 1).
A spacer (2, “heat transfer layer”) is attached between the side surfaces of the two battery cells (1). The spacer (2, “heat transfer layer”) includes two plate portions (20 and 21) spaced apart and facing each other (paragraph [0054] and figure 2). Two thermally-conductive members (3) are arranged between the two plate portions (20 and 21) (paragraph [0055] and figure 2). The two thermally-conductive members (3) are formed of silicone rubber (paragraph [0055]) - therefore they are elastic. 
A ventilation opening (24, “air flow channel”) is formed from top to bottom between the two thermally-conductive members (3) (paragraphs [0054, 0055] and figure 2). 
The two thermally-conductive members (3) extend substantially parallel to each other. Each thermally-conductive member (3) extends along a first direction and a second direction (see Figure 4 above). The first direction is parallel to a side of each plate portion. The second direction is a compression direction.

Regarding claim 6, Uchida teaches that the spacer (2, “heat transfer layer”) does not have a smooth surface – therefore it is considered “corrugated”.
Regarding claim 7, Uchida teaches that the spacer (2, “heat transfer layer”) includes windows (23). The elastic thermally-conductive members (3) are inserted into (“injected into”) the windows (23) (paragraph [0054] and figures 1 and 2). When unobstructed, the windows (23) are capable of being air flow channels.
Regarding claim 8, Uchida teaches that the material of the elastic thermally-conductive members (3) is silicone rubber (paragraph [0055]). 
Regarding claim 9, Uchida teaches a binder plate (4, “frame”) disposed outside the two battery cells and surrounding them (paragraph [0052] and figure 1).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Hisano, Bauer, Toshioka and Uchida references were found to address the amended claims.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759